Rugg, C.J.
The plaintiff seeks in this action of tort to recover compensation for loss sustained by him in his business of conducting a bowling alley as a result of the alleged negligence of the defendants in permitting water to leak from their premises used for public baths.
There was evidence tending to show that the defendants owned and controlled a considerable number of baths located on a floor above the bowling alleys of the plaintiff; that at various times water leaked from the premises of the defendants upon the bowling alleys of the plaintiff; that on several occasions the plaintiff went to the premises of the defendants and talked with one of them who pointed out the bath causing the trouble; that the leakage was stopped for a few days and then continually recurred, compelling the plaintiff to close two of his bowling alleys at least twice a week during a period of nine months. This evidence might have been believed, notwithstanding that of a contrary nature. Submission of the case to the jury was required. Goldberg v. Federman, 231 Mass. 443.

Exceptions overruled.